DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “19” which designates “a hollow cylinder connecting thread” is directed to two different elements each in Figures 4 and 6.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the mentioned movable plug includes intake movable plug, slow connection pillar and fixed pillar, and the cross-sectional area of the intake movable plug is larger than that of the air inlet of the piston body, and the cross-sectional area of the mentioned fixed pillar is larger than that of the the air inlet of the piston body” from Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On Page 5, line 12 “Figures 1-8” should likely read “Figures 1-7”.
Throughout the Specification element “10” is alternatively referred to as the “inflation hose” or “air outlet hose”. Please consider amending for consistency.
Appropriate correction is required.
Claim Objections
Claims 1-9 are objected to because of the following informalities:
A non-exhaustive list of errors include:
At least Claims 1 and 9 are formed of multiple sentences.  Each Claim should begin with a capital letter and be formed of a single sentence ending with a period (see MPEP 6.08.1(m)).
At least Claims 2-9 should begin “A Gas-filling device according to Claim” such that the “device” of the Claim should be the object of the Claim (see MPEP 6.08.1(m)).
In Claims 1-9, the identified features lack either the identifying articles “a” or “an” in the first instance and “the” or “said” in each subsequent instance, so that there is no confusion as to the scope of the claims that would result in indefiniteness.
In Claim 4, line 4 “the the air inlet of the piston body” should likely read “the air inlet of the piston body”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with errors.
In Claim 1, line 6 “the side wall of the support tube” is unclear because it is unclear if “the side wall of the support tube” from line 6 is the same “the upper side wall of the mentioned support tube” from line 2 or another side wall.  For purposes of examination, the side walls will be interpreted as being the same.
Claim 2 recites the limitation "the mentioned air inlet hole" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the mentioned air inlet hole” from Claim 2 will be interpreted as referring to the “air inlet’ from Claim 1, line 2.
Claim 4 is unclear.  It is unclear what element the applicant intends to claim with the “intake moveable plug, slow connection pillar and fixed pillar”.  For purposes of examination, these limitations will be interpreted as relating to a valve similar to the valve disclosed by applicant and shown in Figure 5 for use in the air outlet. 

    PNG
    media_image1.png
    119
    430
    media_image1.png
    Greyscale

Amended Applicant’s Figure 5 of the air outlet valve
The limitation “the mentioned cross-section of the honeycomb base is setting B-shaped” of line 2 of Claim 6 is unclear because it is unclear what this limitation of the Claim is intended to claim or convey.
In Claim 7, line 2 “the side wall of the support tube” is unclear because it is unclear if “the side wall of the support tube” from Claim 7 is the same “the upper side wall of the mentioned support tube” from Claim 1, line 2 or another side wall.  For purposes of examination, the side walls will be interpreted as being the same.
Claim 9 recites the limitations “a hollow bending setting” in line 2 and “setting upturning” in line 5.   These limitations are unclear because it is unclear what this limitation of the Claim is intended to claim or convey. 
Additionally Claim 9 recites the limitation “expanded in arc-shaped from inside to outside along the intersection direction of the central axis of the support tube and the vertical line along the central axis of the support tube”.  Since the central axis of the support tube and any vertical line along the central axis of the support tube would be parallel lines, it is unclear where the “intersection direction” would be, as parallel lines lack an intersection.  Therefore, this limitation is unclear.
	Claims not specifically referenced are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2019/0277273) in view of Wu (US 2004/0086404) in further view of Wang (US 6,116,873) in further view of Hengesbach (US 3,756,273) in further view of Messerli (US 1,140,699).
Regarding Claim 1, Tsai discloses a gas-filling device (Figure 1).  The device comprising:
a support tube (20 generally as shown in Figure 2) with a hollow tubular structure (Figure 7), characterized as follows: 
the upper side wall of the mentioned support tube is provided with air inlet (via 122 in Figure7; Para 55), and the support tube is provided with an integrated pressure measuring piston (30 generally); Figures 2 and 9) sliding along the central axis of the support tube (Figures 7 and 10). The integrated pressure measuring piston includes one-way valve piston body (90), hollow cylinder (30), buffer chamber (the chamber within the handle 40), and anti-skid handle (40) that are sealed connection in sequence from bottom to top (Figure 2), and the side wall of the mentioned buffer chamber is provided with air outlet (41; Figure 2), an air outlet hose (50 in Figure 1) which is matched and sealed in connection with the air outlet (Figure 1), and base (11) is provided under the support tube (Figures 1 and 2), but fails to expressly disclose a barometer; the side wall of the support tube is provided with air outlet hose which is matched and sealed in threaded connection with the air outlet and honeycomb base and an end cover is sealed and provided on the honeycomb base.
Wu teaches a gas-filling device (Figure 1) with a barometer (22; Para 21 where a “barometer” is being interpreted as a pressure gauge since a barometer is a pressure gauge capable of measuring atmospheric pressure.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai to have provided for a barometer.  Doing so would allow the user to monitor the pressure in the apparatus to which the gas is supplied, as taught by Wu (Para 21).
Wang teaches a gas-filling device (Figure 2) with the side wall of the support tube is provided with air outlet hose (50) which is matched and sealed in threaded connection with the air outlet (at 42; Figure 4; Col 3, lines 42-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai to incorporate the teachings of Wang to provide for where the side wall of the support tube is provided with air outlet hose which is matched and sealed in threaded connection with the air outlet.  Doing so would be combining prior art elements according to known methods (providing the threaded connection of the hose to the outlet) to yield predictable results (to provide a secure connection between the hose and the outlet).
Tsai discloses where the base is formed with an internal support structure (as shown in Figure 7) but is moot to where the base is a honeycomb base.  Hengesbach teaches an element (42 in Figure 9) with an internal support structure formed of honeycomb (44 in Figure 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai to have formed the base with a honeycomb support structure.  Doing so would provide for both a lightweight and strong formation to prevent collapse of the element, as taught by Hengesbach (Col 5, lines 49-55).
Messerli teaches a gas-filling device (Figure 1) with a base (5; Figure 3) and an end cover (2) is sealed (via threads 11) and provided on the base (via the pin at 3; Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai to incorporate the teachings of Messerli to provide for an end cover is sealed and provided on the honeycomb base.  Doing so would be combining prior art elements according to known methods (the base of Messerli with the apparatus of Tsai) to yield predictable results (to provide the base as a section that can be removed or replaced as needed for storage or repair).
Regarding Claim 3, Tsai disclose where the one-way valve piston body includes a piston body (90A), the piston body is provided with a piston body air inlet (through which the pillar of the plug 312 is inserted through 311; Figure 9 and Annotated Figure A), and air inlet of the piston body is provided with a movable plug (312).  
Regarding Claim 4, Tsai disclose where the mentioned movable plug includes intake movable plug (the upper movable portion of 312 seen in Figure 9), slow connection pillar (the extension extending though and to 11 as seen partially removed in Figure 15) and fixed pillar (the flange portion of 312 that locks the plug within 111; Figure 15), and the cross-sectional area of the intake movable plug is larger than that of the air inlet of the piston body (Figure 15; shown at 311), and the cross-sectional area of the mentioned fixed pillar is larger than that of the air inlet of the piston body (Figure 15; shown at Annotated Figure A).

    PNG
    media_image2.png
    601
    564
    media_image2.png
    Greyscale

Annotated Figure A
Regarding Claim 5, Tsai teach all essential elements of the current invention as discussed above except for where the one-way valve piston body is provided with a sealed in threaded connection with the hollow cylinder.
Messerli teaches a gas-filling device (Figure 1) and a one way valve body piston body (12 generally in Figure 1) that is provided with a sealed in threaded connection with the hollow cylinder (shown in Figure 1; such that the interaction of the threads seals the piston to the hollow cylinder). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai to incorporate the teachings of Messerli to provide for where the one-way valve piston body is provided with a sealed in threaded connection with the hollow cylinder.  Doing so would be combining prior art elements according to known methods (the base of Messerli with the apparatus of Tsai) to yield predictable results (to provide the piston body as a section that can be removed or replaced as needed for storage or repair).
Regarding Claim 8, Tsai disclose where one end of the air outlet hose is provided with head of inflatable tube connected to the air outlet (at 41) and the other end of the air outlet hose is provided with a joint that is sealedly connected with the air filling nozzle of the device to be gas-filled (at the bottom of the hose 50 shown in Figure 1) but fails to expressly disclose where one end of the air outlet hose is provided with female head.
Wang teaches a gas-filling device (Figure 2) with the side wall of the support tube is provided with air outlet hose (50) is provided with female head at 42; Figure 4; Col 3, lines 42-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai to incorporate the teachings of Wang to provide for where one end of the air outlet hose is provided with female head.  Doing so would be combining prior art elements according to known methods (providing the threaded connection of the hose to the outlet) to yield predictable results (to provide a secure connection between the hose and the outlet).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2019/0277273) in view of Wu (US 2004/0086404) in further view of Wang (US 6,116,873) in further view of Hengesbach (US 3,756,273) in further view of Messerli (US 1,140,699) in further view of Lucisano (US 4,842,489).
Regarding Claim 2, Tsai discloses all essential elements as discussed above except for where the mentioned air inlet hole is provided with an air inlet filter.  
Lucisano teaches a gas-filling device with an air inlet hole provided with an air inlet filter (35 in Figures 5-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai to incorporate the teachings of Lucisano to provide for an air inlet filter.  Doing so would be combining prior art elements according to known methods (the air inlet filter of Lucisano with the apparatus of Tsai) to yield predictable results (to protect the apparatus from airborne debris that would damage or clog the internal workings of the piston device, thereby resulting in failure of the device).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2019/0277273) in view of Wu (US 2004/0086404) in further view of Wang (US 6,116,873) in further view of Hengesbach (US 3,756,273) in further view of Messerli (US 1,140,699) in further view of Miller (US 808,857).
Regarding Claim 6, Tsai, as modified by Hengesbach, as discussed above teach where the mentioned honeycomb base is a base with a honeycomb-shaped groove at the bottom (where Hengesbach teaches the support structure is honeycomb; and Tsai disclose the base), and the mentioned cross-section of the honeycomb base is setting B-shaped with convex side wall (Figure 3 shows the convex side wall at 10; between the “B” bulges at 11), but is moot to a sealing ring is arranged between the base and the end cover.
Miller teaches a gas-filling device (Figure 2) with a sealing ring (13) between an end cover and a base (between 7 and 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai to incorporate the teachings of Miller to provide for a sealing ring.  Doing so would be combining prior art elements according to known methods (the sealing ring of Miller with the apparatus of Tsai) to yield predictable results (to provide a secure connection without the flow of air or fluid through, to prevent intrusion of air or debris into the apparatus of Tsai).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2019/0277273) in view of Wu (US 2004/0086404) in further view of Wang (US 6,116,873) in further view of Hengesbach (US 3,756,273) in further view of Messerli (US 1,140,699) in further view of Hughey (US 3,091,251).
Regarding Claim 7, Tsai teaches all essential elements of the current invention as discussed above except for where the side wall of the support tube is provided with fixing groove, and an elastic cord is provided on the fixing groove.  
Hughey teaches a hose apparatus (Figure 1) with a side wall provided with a fixing groove (54) and an elastic cord (45) is provided on the fixing groove (Figures 1 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai to incorporate the teachings of Hughey to provide for where the side wall of the support tube is provided with fixing groove, and an elastic cord is provided on the fixing groove.  Doing so would be combining prior art elements according to known methods (providing the elastic cord within a fixing groove) to yield predictable results (to provide a secure connection to attach the hose to the cylinder body, thereby preventing the hose from being detached or lost).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2019/0277273) in view of Wu (US 2004/0086404) in further view of Wang (US 6,116,873) in further view of Hengesbach (US 3,756,273) in further view of Messerli (US 1,140,699) in further view of Jou (US 5,026,261).
Regarding Claim 9, Tsai disclose where the anti-skid handle is a hollow bending setting that is gradually expanded in arc-shaped from inside to outside along the intersection direction of the central axis of the support tube (Figure 1; with an arc shape along the top and the bottom joined together to form the top and bottom of the handle) and the vertical line along the central axis of the support tube (Figure 1; where the arc shape is being interpreted as intersecting a line along the axis of the support tube and another vertical line spaced from the central axis of the support tube.  Here, this another line would be at the outside of the handle, such that the arc shape forms the handle that runs at least from the support tube out to the vertical line) and the surface of the anti-skid handle is provided with skid-proof stripe (the grips along the bottom), but fails to expressly disclose where the free end of the anti-skid handle is setting upturning.
Jou teaches a gas filling device (Figure 3) with a handle (10) where the free ends of the handle are setting upturning (10; shown upturned in Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai as modified to incorporate the teachings of Jou to provide for where the free end of the anti-skid handle is setting upturning.  Doing so would be combining prior art elements according to known methods (the handle of Jou with the system of Tsai) to yield predictable results (to allow for an ergonomic contour of the handle for ease of use). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsai (US 2003/0086802); Tsai (US 2019/0277272)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753